Case 1:18-cv-01159-STA-egb Document 15 Filed 11/05/18 Page 1 of 1                       PageID 54




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                                 AT JACKSON
______________________________________________________________________________

SUSIE RILEY,                                  )
                                              )
       Plaintiff,                             )         CIVIL ACTION NO. 1:18-cv-01159-
                                              )                  STA-egb
v.                                            )
                                              )
COMENITY BANK,                                )
                                              )
       Defendant.                             )


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Susie Riley and Defendant Comenity

Bank stipulate to the dismissal of Plaintiff’s claims with prejudice, with each party to bear its own

attorneys’ fees and costs.

Date: November 5, 2018

/s/ Aaron D. Radbil                                   /s/ Zachary D. Miller
Aaron D. Radbil                                       Zachary D. Miller (BPR# 032674)
Greenwald Davidson Radbil PLLC                        Burr & Forman, LLP
106 East Sixth Street, Suite 913
                                                      222 Second Ave. South, Suite 2000
Austin, Texas 78701
                                                      Nashville, TN 37201
Telephone (512) 322-3912
                                                      Telephone (615) 724-3216
Facsimile (561) 961-5684
                                                      Facsimile (615) 724-3316
aradbil@gdrlawfirm.com
                                                      zmiller@burr.com
Counsel for Plaintiff
                                                      Counsel for Defendant


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was filed via the Court’s ECF system on

November 5, 2018, which will provide notice to all counsel of record.

                                                      By:     /s/ Aaron D. Radbil
                                                              Aaron D. Radbil

                                                  1
